DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al, hereinafter Fujii (U.S. 2019/0384454 A1).
In regards to claim 1, Fujii discloses: an electronic device (Fujii, figs. 3-5, electronic device 30C, disclosed in ¶ [0076]- ¶ [0077] & ¶ [0094]), comprising: 
5a display layer; a sensor layer on the display layer and configured to detect a touch input and an input-device input; and a sensor control circuit configured to provide the sensor layer with a signal and to receive a detection signal from the sensor layer, 10wherein the sensor layer includes: a first electrode that extends along a first direction; a second electrode that extends along the first direction; a first cross electrode that extends along a second direction intersecting the first direction; and 15a second cross electrode that extends along the second direction, wherein the sensor control circuit is configured to detect the touch input based on a variation in mutual capacitance between the first electrode and the first cross electrode, and wherein the sensor control circuit is configured to detect the input-device input 20based on a variation in capacitance of at least one selected from the first electrode and the second electrode and a variation in capacitance of at least one selected from the first cross electrode and the second cross electrode (Fujii, figs. 1A-D, 3, 4A-C, & 5, claimed sensor layer corresponds to all the boxed elements in modified fig. 5 below {i.e., all elements within the box}; claimed sensor control circuit corresponds to elements 29, 48, & 49; claimed first electrode corresponds to first row of Rxc {refer to figs. 4A-B}; claimed second electrode corresponds to second row of Rxc {refer to figs. 4A-B}; claimed first cross bridge corresponds to first column of Txcf {refer to figs. 4A & C}; claimed second cross bridge corresponds to second column of Txcf {refer to figs. 4A & C}, disclosed in ¶ [0061]- ¶ 
[AltContent: rect]
    PNG
    media_image1.png
    610
    871
    media_image1.png
    Greyscale

 	In regards to claim 2, Fujii discloses: the electronic device of claim 1, wherein the sensor control circuit 25includes: a signal generation circuit configured to provide the sensor layer with the signal; a touch detection circuit configured to obtain a touch coordinate based on the detection signal provided from the sensor layer; and -41-1198469 an input-device detection circuit configured to obtain an input-device coordinate based on the detection signal provided from the sensor layer (Fujii, figs. 1A-D, 3, 4A-C, & 5, claimed boxed elements in modified fig. 5 above {i.e., all elements within the box}; claimed sensor control circuit corresponds to elements 29 {i.e., corresponding to claimed touch detection circuit and input-device detection circuit – note, stylus}, 48 {i.e., corresponding to claimed signal generation circuit}, & 49; claimed first electrode corresponds to first row of Rxc {refer to figs. 4A-B}; claimed second electrode corresponds to second row of Rxc {refer to figs. 4A-B}; claimed first cross bridge corresponds to first column of Txcf {refer to figs. 4A & C}; claimed second cross bridge corresponds to second column of Txcf {refer to figs. 4A & C}, disclosed in ¶ [0061]- ¶ [0067], ¶ [0071], ¶ [0076]- ¶ [0077], ¶ [0094]; the office finds that one having ordinary skill in the art would have found it obvious to include a display below the sensor assembly that allows for both stylus and finger input detection, applied to the second embodiment as provided in the first embodiment, in order to further enhance the technical field of a multifunction touch panel {¶ [0001]}).
In regards to claim 17, Fujii embodiment combination above discloses: the electronic device of claim 1, wherein the first electrode and the second electrode are symmetrical with each other about a first reference line that extends along the first direction, and the first cross electrode and the second cross electrode are symmetrical with 20each other about a second reference line that extends along the second direction (Fujii, figs. 1A-D, 3, 4A-C, & 5; claimed first electrode corresponds to first row of Rxc {refer to figs. 4A-B}; claimed second electrode corresponds to second row of Rxc {refer to figs. 4A-B}; claimed first cross bridge corresponds to first column of Txcf {refer to figs. 4A & C}; claimed second cross bridge corresponds to second column of Txcf {refer to figs. 4A & C}, disclosed in ¶ [0061]- ¶ [0067], ¶ [0071], ¶ [0076]- ¶ [0077], ¶ [0094]; the 
[AltContent: arrow][AltContent: textbox (Reference Line)][AltContent: connector][AltContent: textbox (Second Electrode Row)][AltContent: arrow][AltContent: textbox (First Electrode Row)][AltContent: arrow]
    PNG
    media_image2.png
    782
    635
    media_image2.png
    Greyscale

claim 19, Fujii discloses: an electronic device (Fujii, figs. 3-5, electronic device 30C, disclosed in ¶ [0076]- ¶ [0077] & ¶ [0094]), comprising: 
 a display layer; -45-1198469 a sensor layer on the display layer and including a first electrode that extends along a first direction, a second electrode that extends along the first direction, a first cross electrode that extends along a second direction intersecting the first direction, 5and a second cross electrode that extends along the second direction; and a sensor control circuit including a signal generation circuit configured to provide the sensor layer with a signal, a touch detection circuit configured to obtain a touch coordinate based on a touch detection signal provided from the sensor layer, and an input-device detection circuit configured to obtain an input-device coordinate based on 10a pen detection signal provided from the sensor layer, wherein the touch detection circuit is configured to obtain the touch coordinate by receiving a detection signal received from at least one selected from the first cross electrode and the second cross electrode, and wherein the input-device detection circuit is configured to obtain the input-device 15coordinate based on a detection signal received from at least one selected from the first electrode and the second electrode and a detection signal received from at least one selected from the first cross electrode and the second cross electrode (Fujii, figs. 1A-D, 3, 4A-C, & 5, claimed sensor layer corresponds to all the boxed elements in modified fig. 5 below {i.e., all elements within the box}; claimed sensor control circuit corresponds to elements 29 {i.e., corresponding to claimed touch detection circuit and input-device detection circuit – note, stylus}, 48 {i.e., corresponding to claimed signal generation circuit}, & 49; claimed first electrode corresponds to first row of Rxc {refer to figs. 4A-B}; claimed second electrode corresponds to second row of Rxc {refer to figs. 4A-B}; 

[AltContent: rect]
    PNG
    media_image1.png
    610
    871
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 3-16, 18, & 20-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626